Citation Nr: 9918345	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-19 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service-connection for a 
chronic stomach disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  Service connection for a chronic stomach disorder was 
denied in a June 1984 Board decision.

2.  The evidence submitted since the 1984 Board decision is 
cumulative.


CONCLUSION OF LAW

The June 1984 Board decision denying service connection for a 
chronic stomach disorder is final.  New and material evidence 
sufficient to reopen the claim has not been presented.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.302, 20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1984, service connection for a chronic stomach 
disorder was denied.  That decision was final.  At that time, 
the record included the service records, the veteran's claim 
for benefits and post service evidence.  

After a final denial, VA does not have jurisdiction of a 
claim unless the veteran submits new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  See also Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the first matter 
to be determined is whether the veteran has submitted new and 
material evidence to reopen his claim.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Therefore, the Board must determine if new and material 
evidence has been submitted since the 1984 Board decision.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.

In June 1984, service connection for a chronic stomach 
disorder was denied because the objective medical evidence 
showed no findings of stomach disease underlying the 
veteran's complaints until many years after separation from 
service.  The Board determined that whatever stomach problem 
the veteran experienced during service was acute and 
transitory.  There were no manifestations of peptic ulcer 
disease to a compensable degree within a required period of 
one year after separation from service.  The record included 
the veteran's testimony, a 1960 application for treatment 
noting a diagnosis of peptic ulcer disease, VA and private 
medical records.  

Since the June 1984 Board decision the veteran submitted the 
following: 1.) Duplicates of his service medical records and 
VA examination which were in the claims folder; 2.) 
Duplicates of private medical records which were in the 
claims folder; 3.) Two Pictures of a water bag; 4.) A letter 
from Dr. Sayre dated April 1998 and 5.) Prescriptions from 
the Mayo Clinic in Jacksonville, Florida.  The pictures of a 
water bag are not material, as they tend to prove nothing 
relevant to the issue.  His attempt to link ulcer disease to 
water used during service is not competent and does not serve 
to reopen the claim.  The prescriptions from the Mayo Clinic 
are cumulative.  The fact that he had ulcer disease had 
previously been established.  Evidence that merely 
establishes treatment for a known fact is cumulative.  

In the April 1998 letter Dr. Sayre wrote that the veteran was 
seen in March 1998 for chronic dyspepsia and peptic ulcer 
disease.  He stated that testing indicated helicobacter 
pylori infection.  The helicobacter pylori infection was not 
diagnosed until 44 years after separation from service.  
Moreover, Dr. Sayre's letter did not link the disorder to 
service.  

In essence, at the time of the prior denial, there was 
competent post service evidence of ulcer disease.  The 
evidence submitted in support of the petition to reopen 
included duplicates of previously submitted evidence, 
cumulative evidence of continuing post service treatment and 
photographs that do not prove a relevant fact.  At the time 
of the prior denial there was an absence of competent 
evidence of ulcer disease in service and an absence of 
competent evidence linking post service ulcer disease with 
service.  

When the claim was addressed in 1984, there was an 
evidentiary deficiency in the record.  That same deficiency 
still exists and there is no basis to reopen the claim.  We 
also note that the veteran and representative were informed 
of defects in the record and were provided an opportunity to 
cure the defects.  Any duty to help complete the claim to 
reopen has been met.  

In regard to the veteran's specific contentions (attached to 
the Form 9) that the VA was implying one of the "following" 
seven items, the arguments do not establish a basis to reopen 
the claim.  We accept that he has Helicobacter pylori, just 
as we previously accepted that he developed ulcer disease 
after service.  However, it is his duty to submit new and 
material evidence.  The fact that he did not have treatment 
from the VA is irrelevant, as is his assertion that in-
service water caused his condition.  The assertion of self-
infection is frivolous, as are the assertions that we 
question the competence of the records prepared by competent 
professionals. 


ORDER

The petition to reopen a claim of entitlement to service 
connection for a chronic stomach disorder is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

